DETAILED ACTION
This action is pursuant to the claims filed on November 18. 2020. Currently claims 11-27 are pending with claims 12, 19, and 27 amended. Below follows a complete non-final action on the merits of claims 11-27. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections. 
Priority
Petition decision received February 27, 2020 is acknowledged and a non-final office action on the merits is provided. The claims are given the effective filing date of March 31, 2012. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US PGPUB: 2010/0121319) in view of Haley et al (US PGPUB: 2010/0082022), further in view of Edwards et al (US Patent No.: 6,002,968). 
Regarding independent claim 11, Chu discloses a method of treating a uterine cavity of a patient ([0014], [0088], [0089]) with a target energy dose from an energy delivery source ([0090] refers to the connection to a microwave energy generator), the method comprising: 
positioning an energy delivery device (antenna 104) within the uterine cavity ([0097]; Figure 4: 112A; referring to inserting and positioning the ablation device 100 (including antenna 104) in the uterine cavity); 
providing energy to the energy delivery device from the energy delivery source, such that the energy delivery device applies an applied energy to a uterine tissue within the uterine cavity ([0097]; Figure 4: 116A; referring to ablating the tissue within the uterine cavity where the device is positioned, where the energy applied for ablation is interpreted as the applied energy). 
While Chu discloses monitoring the applied energy and adjusting the applied energy ([0136]-[0137] refer to real-time feedback using a sensing modality), Chu does not explicitly disclose monitoring or calculating a loss during energy delivery; determining a delivered energy dose from the losses during energy delivery. 
However, Haley discloses a similar microwave antenna system (abstract). The system calculated delivered energy by tracking forward power set by the user (i.e. target energy dose) and the reflected power (i.e. loss) returning to the generator ([0022], [0066], [0067]). Based on these monitored parameters, the energy delivered to the tissue can be estimated and displayed for the user ([0022], [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Chu to incorporate the monitoring and determining of Haley. This provides the benefit of a more accurate energy calculation ([0023]). 
While Haley discloses determining the delivered energy dose, Haley does not explicitly disclose comparing the delivered energy dose to the target energy dose; and altering application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose.
However, Edwards discloses a similar microwave system (abstract; Fig. 1-5). The system includes a controller (404) connected to a calculation device (400) for calculating power (Col. 10, Lines 1-7). The calculated power is compared to a power limit (interpreted as target energy dose) and the delivery of the microwave energy can be reduced, modified, or interrupted (Col. 11, Lines 10-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Chu/Haley to incorporate the comparing the delivered energy dose to the target energy dose; and altering application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose of Edwards. This provides the benefit of sufficiently delivering energy to treat a substantial portion of the uterus (Col. 2, Lines 43-45). 
Regarding dependent claim 12, in view of the combination claim 11, Haley further discloses where determining the delivered energy dose comprises using the applied energy, a returned power, and a loss during the energy delivery device coupled to the energy delivery source ([0022]). 
Regarding dependent claim 13, in view of the combination of claim 11, Haley further discloses where the loss during energy delivery comprise one or more losses selected from the group consisting of: radiation, dielectric heating, conduction, convection, reflection and steam or vapor generation. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 14, in view of the combination of claim 11, Haley further discloses where the loss during energy delivery comprises returned power determined by a portion of the applied energy reflected by the uterine tissue and received by the energy delivery device ([0022], [0066], [0067], [0082] refers to the reflected power). Note in light of the modification to claim 11, the tissue energy is being delivered to is uterine tissue. 
Regarding dependent claim 15, in view of the combination of claim 11, Chu further discloses further comprising increasing or decreasing the target energy dose prior to providing the energy based on one or more patient data ([0097] refers automatically adjusting the microwave generator dose based on specific anatomical data, interpreted as patient data). 
Regarding dependent claim 16, in view of the combination of claim 15, Chu further discloses where the one or more patient data comprises data selected from the group consisting of an anatomic feature ([0097]), a previous medical procedure, a medical condition, and a lower pain tolerance. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding independent claim 20, Chu discloses a method of treating a tissue ([0014], [0088], [0089]) of a patient with a target energy dose from an energy delivery source ([0090] refers to the connection to a microwave energy generator), the method comprising: 
positioning an energy delivery device (antenna 104) adjacent to the tissue ([0097]; Figure 4: 112A; referring to inserting and positioning the ablation device 100 (including antenna 104) in the uterine cavity (i.e. the target tissue);
providing energy to the energy delivery device from the energy delivery source, such that the energy delivery device applies an applied energy to the tissue ([0097]; Figure 4: 116A; referring to ablating the tissue within the uterine cavity where the device is positioned, where the energy applied for ablation is interpreted as the applied energy). 
While Chu discloses monitoring the applied energy and adjusting the applied energy ([0136]-[0137] refer to real-time feedback using a sensing modality), Chu does not explicitly monitoring a returned power by determining a portion of the applied energy reflected by the tissue and received by the energy delivery device; determining a delivered energy dose using the applied energy and returned power.
While Chu discloses monitoring the applied energy and adjusting the applied energy ([0136]-[0137] refer to real-time feedback using a sensing modality), Chu does not explicitly disclose monitoring a returned power by determining a portion of the applied energy reflected by the tissue and received by the energy delivery device; determining a delivered energy dose using the applied energy and returned power. 
However, Haley discloses a similar microwave antenna system (abstract). The system calculates a delivered energy by tracking forward power set by the user (i.e. target energy dose) and the reflected power returning to the generator ([0022], [0066], [0067]). Based on these monitored parameters, the energy delivered to the tissue can be estimated and displayed for the user ([0022], [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Chu to incorporate the monitoring and determining of Haley. This provides the benefit of a more accurate energy calculation ([0023]). 
While Haley discloses determining the delivered energy dose, Haley does not explicitly disclose comparing the delivered energy dose to a maximum target energy dose and stopping application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose. 
However, Edwards discloses a similar microwave system (abstract; Fig. 1-5). The system includes a controller (404) connected to a calculation device (400) for calculating power (Col. 10, Lines 1-7). The calculated power is compared to a power limit (interpreted as maximum target energy dose) and the delivery of the microwave energy can be reduced, modified, or interrupted (Col. 11, Lines 10-21; “interrupted” interpreted a stopping as an interruption in power results in a stop of energy flow). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Chu/Haley to incorporate the comparing the delivered energy dose to a maximum target energy dose and stopping application of energy to the energy delivery device when the delivered energy dose reaches the target energy dose of Edwards. This provides the benefit of sufficiently delivering energy to treat a substantial portion of the uterus (Col. 2, Lines 43-45).
Regarding dependent claim 21, in view of the combination of claim 20, Haley further discloses where determining the delivered energy dose comprises using the applied energy, returned power and a loss from the energy delivery device coupled to the energy delivery source ([0022]). 
Regarding dependent claim 22, in view of the combination of claim 20, Chu further comprising increasing or decreasing the maximum target energy dose prior to providing the energy based on one or more patient data
Regarding dependent claim 23, in view of the combination of claim 20, Chu further discloses where the one or more patient data comprises data selected from the group consisting of an anatomic feature ([0097]), an anatomic measurement ([0097]; uterine cavity or length), a previous medical procedure, a medical condition, and a lower pain tolerance. The Examiner notes the remainder of the limitations are in the alternative. 
Claims 17-18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US PGPUB: 2010/0121319) in view of Haley et al (US PGPUB: 2010/0082022) and Edwards et al (US Patent No.: 6,002,968), further in view of Kimrey (US PGPUG: 2013/0240513, provisional date of 3/14/2012).
Regarding dependent claims 17 and 24, in view of the combination of claims 11 and 20, Chu does not explicitly disclose further comprising determining a minimum target energy dose, that is less than a maximum target energy dose and comparing the delivered energy dose to the minimum target energy dose and stopping energy delivery when the delivered energy dose is greater than the minimum target energy dose and when a returned power is greater than a desired returned power. 
However, Kimrey discloses a method for controlling a microwave heating system for medical instruments (abstract; [0056]). The system determines a minimum target energy dose (Fig. 17: 1610; ([0147] discuss determining a minimum power) and compares the determined values to the target value (Fig. 17: 16300; [0147]). Based on this comparison, the system stops energy delivery (Fig. 17: 1530; [0139]-[0140] “turning off one or more generators”). The system further will stop the delivering of energy when the return power is greater than the desired return power ([0146]-0147] refers to shutting down the generator when the return power exceeds the maximum, i.e. the desired return power). Therefore, it would have been obvious to one of 
Regarding dependent claim 18, in view of the combination of claim 17, Chu further discloses further comprising increasing or decreasing a minimum target energy dose based on one or more patient data ([0097] refers automatically adjusting the microwave generator dose based on specific anatomical data, interpreted as patient data). 
Regarding dependent claim 25, in view of the combination of claim 24, Chu further discloses further comprising increasing or decreasing the minimum target energy dose based on one or more patient data ([0097] refers automatically adjusting the microwave generator dose based on specific anatomical data, interpreted as patient data).
Regarding dependent claim 26, in view of the combination of claim 25, Chu further discloses where the one or more patient data comprises data selected from the group consisting of an anatomic feature ([0097]), an anatomic measurement ([0097]; uterine cavity or length), a previous medical procedure, a medical condition, and a lower pain tolerance. The Examiner notes the remainder of the limitations are in the alternative. 
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US PGPUB: 2010/0121319) in view of Haley et al (US PGPUB: 2010/0082022) and Edwards et al (US Patent No.: 6,002,968), further in view of Brannan et al (US PGPUB: 2010/0082025). 
Regarding dependent claims 19 and 27, in view of the combination of claims 11 and 20, Haley further discloses monitoring or calculating the loss during energy delivery comprises measuring a magnitude of a returned power ([0022]); measuring a mismatch between a tissue impedance and an impedance of the energy delivery device ([0022]), and measuring a return loss ([0022]). 
Chu does not explicitly disclose the monitoring or calculating of the loss during energy delivery comprises measuring a phase of the returned power to an applied power, measuring a ratio of the returned power to the applied power, measuring a characteristics of a standing wave on a transmission line, measuring a reflection coefficient, and measuring the S-parameter S.sub. 11. 
However, Brannan discloses a microwave energy delivery and measurement system (abstract). The system calculates return power during energy delivery ([0018]) and varies the output signal based on the measured returned power ([0019]). The system is capable of measuring the phase of the reflected (returned) power ([0101]) as well as measuring a standing wave characteristic when delivering energy ([0031]) in order to dissipate the standing waves.  In order to improve the output signal, the system of Brannan will also actively measure the reflection coefficient, return (i.e. reflected) loss, the ratio of the return power to the applied power ([0102]),  and/or the S.sub.11 parameter to better understand the system and control further energy delivery ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Chu to incorporate the measurements and control of Brannan because this allows for various aspects of the generator to be controlled ([0069]), both in an active and passive manner ([0122]), thereby providing a more accurate energy delivery signal. 
Response to Arguments
Applicant’s arguments, see Remarks, filed August 26, 2019, with respect to the rejection(s) of claim(s) 1-13, 15-18, and 20-26 are rejected under 35 U.S.C. 102(a)(1) in view of  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chu, Haley, and Edwards outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794